On the 27th day of February, 1909, appellant was convicted in the district court of McClain county, of the offense of willfully and feloniously making an assault upon another with a dangerous weapon, with intent to do great bodily harm to the party assaulted, and his punishment was assessed by the jury to imprisonment in the county jail of McClain county for a period of 365 days. No appearance has been made in this court in behalf of the appellant. We find no material errors in the record, and the judgment of the lower court is therefore affirmed. *Page 602